[Cite as State ex rel. Yost v. FirstEnergy Corp., 2022-Ohio-3400.]

                              IN THE COURT OF APPEALS OF OHIO
                                    TENTH APPELLATE DISTRICT
State of Ohio ex rel. Dave Yost,                      :
Ohio Attorney General,
                                                      :
                 Plaintiff-Appellee,
                                                      :
v.                                                                         No. 21AP-443
                                                      :                 (C.P.C. No. 20CV-6281)
FirstEnergy Corp. et al.,
                                                      :              (ACCELERATED CALENDAR)
                 Defendants-Appellees,
                                                      :
[Samuel C. Randazzo and Sustainability
Funding Alliance of Ohio, Inc.,                       :

                 Defendants-Appellants].              :

City of Cincinnati and City of Columbus,              :

                 Plaintiffs-Appellees,                :

v.                                                    :                    No. 21AP-444
                                                                        (C.P.C. No. 20CV-7005)
FirstEnergy Corp. et al.,                             :
                                                                     (ACCELERATED CALENDAR)
                 Defendants-Appellees,                :

[Samuel C. Randazzo and Sustainability                :
Funding Alliance of Ohio, Inc.,
                                                      :
                 Defendants-Appellants].
                                                      :
State of Ohio ex rel. Dave Yost,
Ohio Attorney General,                                :

                 Plaintiff-Appellee,                  :

v.                                                    :                    No. 21AP-445
                                                                        (C.P.C. No. 20CV-7386)
Energy Harbor Corp. et al.,                           :
                                                                     (ACCELERATED CALENDAR)
                 Defendants-Appellees,                :

[Samuel C. Randazzo and Sustainability                :
Funding Alliance of Ohio, Inc.,
                                                      :
                 Defendants-Appellants].
                                                      :
Nos. 21AP-443, 21AP-444, and 21AP-445                                                        2




                                      DECISION

                            Rendered on September 27, 2022


             On brief: Dave Yost, Attorney General, Charles M. Miller,
             Jonathan D. Blanton, L. Martin Cordero, Margaret O'Shea,
             and Bradford Tammaro, for plaintiffs-appellees. Argued:
             Charles M. Miller.

             On brief: Roger P. Sugarman, Allen Stovall Neuman &
             Ashton LLP, Richard K. Stovall, Jeffrey R. Corcoran, and
             Tom Shafirstein, for defendants-appellants. Argued:
             Roger P. Sugarman.

              APPEALS from the Franklin County Court of Common Pleas

BEATTY BLUNT, J.

      {¶ 1} Defendants-appellants, Samuel C. Randazzo ("Randazzo") and Sustainability

Funding Alliance of Ohio, Inc. ("SFAO") (collectively, "appellants"), appeal from three

orders issued by the Franklin County Court of Common Pleas: the August 12, 2021 Order

Granting Plaintiff's Ex-Parte Motion for Prejudgment Attachment of Property Other than

Personal Earnings; the August 12, 2021 Order Granting Plaintiff's Ex-Parte Motion for

Prejudgment Attachment of Accounts of Property Other than Personal Earnings; and the

August 23, 2021 Order denying the Defendants' Motion to Vacate the Attachment Orders

and the related garnishment orders. For the reasons that follow, we reverse and vacate the

orders.

I. Facts and Procedural History

      {¶ 2} This dispute arises out of litigation initiated by plaintiff-appellee, the State of

Ohio ex rel. Dave Yost (the "State"), against multiple defendants in connection with the

passage of HB 6 of the 133rd General Assembly. The matters before this court, however,

involve discrete issues concerning pre-judgment attachments orders issued ex parte
Nos. 21AP-443, 21AP-444, and 21AP-445                                                                         3

pursuant to R.C. 2715, et seq., and post judgment garnishment orders issued pursuant to

Chapter 2716.

           {¶ 3} The facts and procedural events pertinent to this appeal are not in dispute.

For ease of reference, these are set forth in the following timeline:

                 •   September 23, 2020–The State initiates the first of three cases by filing a
                     complaint against FirstEnergy and multiple other defendants.
                 •   October 27, 2020–City of Cincinnati and City of Columbus file a complaint
                     against FirstEnergy and multiple other defendants.
                 •   November 13, 2020–The State files a complaint against Energy Harbor
                     Corporation and multiple other defendants.
                 •   December 14, 2020–All three of the foregoing cases are consolidated.
                     (Dec. 14, 2020 Order of Consolidation.)
                 •   February 8, 2021–Trial court enters agreed order stating the three
                     consolidated cases are "STAYED in all respects pending final resolution of
                     all criminal proceedings in USA v. Householder et al., Case No. 1:20-cr-
                     00077-TSB (S.D. Ohio)." (Feb. 8, 2021 Agreed Order)
                 •   August 5, 2021–The State files a motion for leave to file a second1 amended
                     complaint to add appellants and other parties as defendants, attaching as an
                     exhibit a copy of the proposed second amended complaint. (Aug. 5, 2021
                     Mot. for Leave to Amend Compl.; Ex. A.)
                 •   August 12, 2021–The State moves, ex parte, for an order attaching certain
                     property of appellants in the form of accounts held with various entities.
                     (Aug. 12, 20212 Ex-Parte Mot. for Prejudgment Attachment.) The motion
                     was supported by the affidavit of Charles M. Miller, counsel for the State.
                     (Aug. 12, 2021 Aff. of Charles M. Miller.)
                 •   August 11, 2021–Trial court holds hearing on the State's Ex-Parte Motion
                     for Prejudgment Attachment, grants the motion at the conclusion of the
                     hearing, and orders the State to submit a proposed order. (Aug. 11, 2021 Tr.


1   The State had already filed a First Amended Complaint as of right early in the litigation.

2   The State did not file its ex parte motion until the day after it was presented to the court and heard.
Nos. 21AP-443, 21AP-444, and 21AP-445                                                       4

              at 10-12.) Trial court further states it will "permit the Attorney General's
              Office to file an amended complaint naming Randazzo as a named
              defendant in the hearings or in the cases that are scheduled in 20-6281 and
              20-7386, and allow him to be added as a party in that case, as well." Id. at
              11. It is undisputed that appellants were not provided notice of the hearing.
          •   August 11, 2021–Trial court approves and manually signs two orders
              granting the ex-parte motion for pre-judgment attachment presented by the
              State: one is titled Order Granting Plaintiff's Ex-Parte Motion for
              Prejudgment Attachment of Property Other Than Personal Earnings
              (hereinafter "Aug. 12, 2021 Attachment Order No. 1") and the other is titled
              Order Granting Plaintiff's Ex-Parte Motion for Prejudgment Attachment of
              Accounts at Property Other Than Personal Earnings (hereinafter "Aug. 12,
              2021 Attachment Order No. 2").
          •   August 12, 2021–Aug. 12, 2021 Attachment Order No. 1 and Aug. 12, 2021
              Attachment Order No. 2 are filed with the Clerk of the Franklin County
              Common Pleas Court. Aug. 12, 2021 Attachment Order No. 2 provides for
              attachment against the property of appellants to "satisfy State of
              Ohio/plaintiff's claim in the amount of $8,000,000.00."
          •   August 12, 2021–Trial court signs three post judgment garnishment orders:
              one issued to JP Morgan Chase, one issued to Charles Schwab, and one
              issued to Huntington Bank. Each of the garnishment orders is supported by
              an affidavit of Charles M. Miller stating that the State as judgment creditor
              has "recovered or certified a judgment in the Common Pleas Court of
              Franklin County, Ohio against the judgment debtor named above," with the
              judgment debtor identified as "First Energy Corp., et al.," and the amount
              of the judgment as $8,000,000.00. (Aug. 12, 2021 Garnishment Orders.)
          •   August 12, 2021–Aug. 12, 2021 Garnishment Orders are filed with the Clerk.
          •   August 13, 2021–Order Granting Motion of Plaintiff State of Ohio ex rel.
              Dave Yost, Ohio Attorney General for Leave to Amend Complaint Instanter
              is electronically signed by the trial court and is electronically filed with the
              Clerk. (Order Granting Leave to Amend.)
          •   August 17, 2021, 10:18 a.m.–State files Second Amended Complaint.
Nos. 21AP-443, 21AP-444, and 21AP-445                                                            5

               •    August 17, 2021, 10:47 a.m.–Appellants' file Motion to Vacate the August 12,
                    2021 Orders of Attachment and the Order and Notice of Garnishment and
                    Request for Expedited Consideration. (Mot. to Vacate.)
               •    August 17, 2021, 3:42 p.m.–State files Affidavit Supplementing Plaintiff's
                    Motion for Prejudgment Attachment and Order Entered August 12, 2021.
                    (Aug. 17, 2021 Supp. Aff. of Charles M. Miller.)
               •    August 23, 2021–Trial Court holds hearing3 on Motion to Vacate and denies
                    the motion at the conclusion. (Aug. 23, 2021 Tr. at 35.)
               •    August 23, 2021–Order denying Motion to Vacate is electronically signed by
                    the trial court and is electronically filed with the Clerk. (Order Denying Mot.
                    to Vacate.) The order states, in pertinent part:
                          The Court finds that Randazzo is a party to [these]
                          case[s] as of August 5, 2021, that pre-judgment
                          attachment is proper under R.C. 2715.01 and R.C.
                          2715.045, and that garnishment is the appropriate
                          means to secure the property under R.C. 2715.09, given
                          the liquid nature of the assets."

(Order Denying Mot. to Vacate at 2.)

               •    September 8, 2021–Randazzo is served with the Second Amended
                    Complaint.
               •    September 9, 2021–SFAO is served with the Second Amended Complaint.

          {¶ 4} On September 7, 2021, appellants filed this timely appeal.

II. Assignments of Error

          {¶ 5} Appellants assert the following three assignments of error for our review:

                   [I.] The trial court erred in entering the August 12, 2021
                   Order Granting Plaintiff's Ex-Parte Motion for Prejudgment
                   Attachment of Property Other than Personal Earnings.

                   [II.] The trial court erred in entering the August 12, 2021
                   Order Granting Plaintiff's Ex-Parte Motion for Prejudgment
                   Attachment of Accounts of Property Other than Personal
                   Earnings.




3   The hearing was conducted via "Zoom," apparently due to ongoing COVID-19 protocols.
Nos. 21AP-443, 21AP-444, and 21AP-445                                                    6

             [III.] The trial court erred in its August 23, 2021 Order
             denying the Appellants' Motion to Vacate the Attachment
             Orders and the related garnishment orders.

III. Law and Analysis

   A. Standards of Review

      {¶ 6} Appellants' assignments of error are all interrelated, and we therefore review

them together. We review appellants' arguments implicating issues of statutory

construction, which are issues of law, under a de novo standard of review. State v. Hughes,

10th Dist. No. 19AP-385, 2020-Ohio-3382, ¶ 7, citing Clark v. State Teachers Retirement

Sys., 10th Dist. No. 18AP-105, 2018-Ohio-4680, ¶ 16, citing MA Equip. Leasing I, LLC v.

Tilton, 10th Dist. No. 12AP-564, 2012-Ohio-4668, ¶ 18. "When conducting such a review,

an appellate court does not defer to the trial court's determination." Silver Lining Group

EIC Morrow Cty. v. Ohio Dept. of Edn. Autism Scholarship Program, 10th Dist. No.

16AP-398, 2017-Ohio-7834, ¶ 33, citing Akron v. Frazier, 142 Ohio App.3d 718, 721 (9th

Dist.2001), citing State v. Sufronko, 105 Ohio App.3d 504, 506, (4th Dist.1995).

      {¶ 7} In contrast, we review appellants' arguments concerning the propriety of

the issuance of the attachment orders and garnishment orders, which are premised on

factual findings, for abuse of discretion. See Reywal Co. v. Dublin, 10th Dist. No. 15AP-

635, 2017-Ohio-367, ¶ 9, citing State v. Consilio, 114 Ohio St.3d 295, 2007-Ohio-4163, ¶ 8;

Americare Healthcare Servs., LLC v. Akabuaku, 10th Dist. No. 12AP-917, 2013-Ohio-3013,

¶ 9 ("While questions of statutory interpretation may be reviewed de novo, the factual

findings underlying those determinations are reviewed for abuse of discretion."). An

"abuse of discretion" means that the court acted in an " 'unreasonable, arbitrary, or

unconscionable' " manner or employed " 'a view or action that no conscientious judge could

honestly have taken.' " State v. Kirkland, 140 Ohio St.3d 73, 2014-Ohio-1966, ¶ 67, quoting

State v. Brady, 119 Ohio St.3d 375, 2008-Ohio-4493, ¶ 23. Importantly, "[a]buse-of-
Nos. 21AP-443, 21AP-444, and 21AP-445                                                         7

discretion review is deferential and does not permit an appellate court to simply substitute

its judgment for that of the trial court." State v. Darmond, 135 Ohio St.3d 343, 2013-Ohio-

966, ¶ 34. Nevertheless, we are mindful that no court has the authority, within its

discretion, to commit an error of law. State v. Boone, 10th Dist. No. 16AP-387, 2017-Ohio-

843, ¶ 9, citing State v. Moncrief, 10th Dist. No. 13AP-391, 2013-Ohio-4571, ¶ 7.

Furthermore, a trial court abuses its discretion when it fails to engage in a " 'sound

reasoning process.' " State v. Morris, 132 Ohio St.3d 337, 2012-Ohio-2407, ¶ 14, quoting

AAAA Ents., Inc. v. River Place Community Urban Redevelopment Corp., 50 Ohio St.3d

157, 161 (1990).

   B. Discussion

       1. Prejudgment Attachment and Garnishment Proceedings

       {¶ 8} Prejudgment attachment is a statutory proceeding in rem against tangible

property within the territorial jurisdiction of the court where the action is brought. St. John

v. Parsons, 54 Ohio App. 420 (6th Dist.1936), citing Oil Well Supply Co. v. Koen, 64 Ohio

St. 422, 429 (1901). Prejudgment attachment is only authorized under certain prescribed

circumstances. R.C. 2715.01. "Statutes authorizing prejudgment attachment of property

present a careful balance between the need of creditors for a means to enforce their rights

and the constitutional protection of debtors against deprivation of property without due

process." Schofield v. Benton, 10th Dist. No. 92AP-161, 1992 Ohio App. LEXIS 4275, citing

Peebles v. Clement, 63 Ohio St.2d 314 (1980). "In the usual case, R.C. Chapter 2715 protects

debtors by providing a hearing before the attachment of property." Id. Thus, prejudgment

attachment of a defendant's property or assets without hearing or notice is an extraordinary

remedy, "and the plaintiff has a 'heavy burden' in establishing its entitlement" to such relief.

Zeeb Holdings, LLC v. Johnson, 552 F.Supp. 3d 709, 711 (N.D.Ohio 2021), quoting Data
Nos. 21AP-443, 21AP-444, and 21AP-445                                                8

Processing Sciences Corp. v Lumenate Technologies, LP, No. 1:16-cv-295, 2016 U.S. Dist.

LEXIS 73385, *3 (S.D.Ohio 2016); see also Schofield; R.C. 2715.045.

       {¶ 9} R.C. 2715.01(A) governs the procedure for obtaining prejudgment

attachment of property other than personal earnings and provides, in pertinent part, as

follows:

               (A) An attachment against the property, other than personal
               earnings, of a defendant may be had in a civil action for the
               recovery of money, at or after its commencement, upon any one
               of the following grounds:

               ***

               (7) That the defendant is about to convert property, in whole or
               part, into money, for the purpose of placing it beyond the reach
               of creditors;

               ***

               (9) That the defendant has assigned, removed, disposed of, or
               is about to dispose of, property, in whole or part, with the intent
               to defraud creditors;

               (10) That the defendant has fraudulently or criminally
               contracted the debt, or incurred the obligations for which suit
               is about to be or has been brought;

       {¶ 10} Under R.C. 2715.03, a motion for prejudgment attachment shall include an

affidavit on behalf of the plaintiff, setting forth the following:

               (A) The nature and amount of the plaintiff's claim, and if the
               claim is based upon a written instrument, a copy of that
               instrument;

               (B) The facts that support at least one of the grounds for an
               attachment contained in section 2715.01 of the Revised Code;

               (C) A description of the property sought and its approximate
               value, if known;

               (D) To the best of plaintiff's knowledge, the location of the
               property;

               (E) To the best of the plaintiff's knowledge, after reasonable
               investigation, the use to which the defendant has put the
Nos. 21AP-443, 21AP-444, and 21AP-445                                                9

              property and that the property is not exempt from attachment
              or execution [and;]

              (F) If the property sought is in the possession of a third person,
              the name of the person possessing the property.

       {¶ 11} R.C. 2715.045 governs the issuance of prejudgment attachment orders ex

parte, and provides, in pertinent part, as follows:

              (A) Upon the filing of a motion for attachment, a court may
              issue an order of attachment without issuing notice to the
              defendant against whom the motion was filed and without
              conducting a hearing if the court finds that there is probable
              cause to support the motion and that the plaintiff that filed the
              motion for attachment will suffer irreparable injury if the order
              is delayed until the defendant against whom the motion has
              been filed has been given the opportunity for a hearing. The
              court's findings shall be based upon the motion and affidavit
              filed pursuant to section 2715.03 of the Revised Code and any
              other relevant evidence that it may wish to consider.

              (B) A finding by the court that the plaintiff will suffer
              irreparable injury may be made only if the court finds the
              existence of either of the following circumstances:

              (1) There is present danger that the property will be
              immediately disposed of, concealed, or placed beyond the
              jurisdiction of the court.

              (2) The value of the property will be impaired substantially if
              the issuance of an order of attachment is delayed.

              (C)(1) Upon the issuance by a court of an order of attachment
              without notice and hearing pursuant to this section, the
              plaintiff shall file the order with the clerk of the court, together
              with a praecipe instructing the clerk to issue to the defendant
              against whom the order was issued a copy of the motion,
              affidavit, and order of attachment, and a notice that an order of
              attachment was issued and that the defendant has a right to a
              hearing on the matter. The clerk then immediately shall serve
              upon the defendant, in the manner provided by the Rules of
              Civil Procedure for service of process, a copy of the complaint
              and summons, if not previously served, a copy of the motion,
              affidavit, and order of attachment, and the following notice:

              (Name and Address of the Court)

              (Case Caption) Case No. ________________________
Nos. 21AP-443, 21AP-444, and 21AP-445                                                                    10

                NOTICE

                You are hereby notified that this court has issued an order in
                the above case in favor of (name and address of plaintiff), the
                plaintiff in this proceeding, directing that property now in your
                possession, be taken from you. This order was issued on the
                basis of the plaintiff's claim against you as indicated in the
                documents that are enclosed with this notice.

                ***

                (D) The defendant may receive a hearing in accordance with
                section 2715.034 of the Revised Code by delivering a written
                request for hearing to the court within five business days after
                receipt of the notice provided pursuant to division (C) of this
                section.

        {¶ 12} Regarding prejudgment garnishment proceedings, R.C. 2715.01(D) provides

as follows:

                (D) An attachment against the property, other than personal
                earnings, of a defendant may be accomplished prior to the
                entry of judgment only pursuant to an attachment proceeding
                under this chapter.

                An attachment against the property, other than personal
                earnings, of a defendant that is in the possession of another
                person, may be accomplished prior to the entry of judgment
                only pursuant to a garnishment proceeding under section
                2715.091 of the Revised Code and related provisions of this
                chapter.

In turn, R.C. 2715.091, titled "Leaving notice of attachment and copy of order with

garnishee" provides, in pertinent part, as follows:

                (A) When the plaintiff, his agent, or attorney, in the affidavit
                accompanying a motion for attachment filed under
                section 2715.03 of the Revised Code, states that he has good
                reason to believe, and does believe, that a person named in the
                affidavit has property of the defendant other than personal
                earnings in his possession, and the levying officer
                attempts to get possession of such property but
                cannot do so, he shall leave with the person a copy
                of the order of attachment, with a written notice
                that he appear in court and answer, as provided in

4This appears to be a typographical error in the code because the code section governing a defendant's
request for a hearing is actually R.C. 2711.04.
Nos. 21AP-443, 21AP-444, and 21AP-445                                                     11

              section 2715.29 of the Revised Code. The person is the
              garnishee and the proceeding in relation to the garnishee is a
              garnishment proceeding * * *.

              If the garnishee is a corporation, a copy of the order and notice
              shall be left with an officer or a managing or general agent of
              the corporation * * *.

(Emphasis added.) " 'Levying officer'       means the sheriff, another authorized law

enforcement officer, or a bailiff who is ordered by the court to take possession of property

under an order of attachment." R.C. 2715.011(B).

       2. Appellants' Arguments

       {¶ 13} With the foregoing statutory framework in mind, we turn to appellants'

arguments. Appellants assert four reasons why the attachment orders were improperly

issued and should be vacated: (1) that pursuant to R.C. 2715.01(A), pre-judgment

attachment is only permissible at or after commencement of the action, and in this case the

action against appellants had not yet commenced when the attachment orders were issued;

(2) that the affidavit submitted in support of the motion was deficient because it was based

solely upon information and belief rather than on personal knowledge; (3) that the trial

court abused its discretion in finding the requisite "irreparable injury" pursuant to R.C.

2715.045(A) and (B); and (4) the State failed to post a bond with the court as required by

R.C. 2715.044. Appellants also assert the trial court erred in failing to follow the proper

procedure for prejudgment garnishment and issuing post judgment garnishments orders

prior to an entry of judgment.

       {¶ 14} We find no merit to the first, second, and fourth grounds presented by

appellants for vacating the attachment orders. We agree, however, with appellants' third

ground for vacating the attachment orders and further agree with appellants' contention

that the garnishment orders were issued in error, all as explained below.

          a. Commencement of the Action
Nos. 21AP-443, 21AP-444, and 21AP-445                                                     12

       {¶ 15} Regarding the issue of commencement of the action, we reject appellants'

position that the action against appellants in this case had not yet commenced at the time

the attachment orders were issued. As noted previously in our recitation of the procedural

history of this matter, on August 5, 2021 the State filed a motion for leave to file a second

amended complaint to add appellants as defendants and attached as an exhibit a copy of

the proposed second amended complaint. On August 11, 2021, the trial court orally granted

the motion for leave to amend at the ex parte hearing on the motion for prejudgment

attachment, and on August 13, 2021 the trial court journalized its order granting the motion

for leave to amend.

       {¶ 16} We observe that several of our sister appellate courts have found that a

motion for leave to file an amended complaint that includes the proposed amended

complaint as an exhibit or attachment constitutes filing the amended complaint, so long as

the motion for leave is ultimately granted. Scott v. McCluskey, 9th Dist. No. 25838, 2012-

Ohio-2484, ¶ 29 ("an amended complaint that is filed with the clerk of courts as an

attachment to a motion for leave to amend is deemed filed as of the date the motion was

filed, provided the trial court grants the motion"); Guerrero v. C.H.P. Inc., 8th Dist. No.

78484, (Aug. 16, 2001) (same); Trosin v. International Harvester Co., 6th Dist. No. WD-

86-37, 1986 Ohio App. LEXIS 8794 (Oct. 24, 1986) (same). Federal courts have also held

that a motion for leave to file an amended complaint with the attached proposed amended

complaint constitutes filing the amended complaint. Mayes v. AT&T Information Sys.,

867 F.2d 1172 (6th Cir.1989); Chaddock v. Johns-Manville Sales Corp., 577 F.Supp. 937

(S.D.Ohio 1984); Cannon v. Metcalfe, 458 F.Supp. 843 (E.D.Tenn.1977).
Nos. 21AP-443, 21AP-444, and 21AP-445                                                                      13

        {¶ 17} We find the foregoing authorities persuasive.5 Accordingly, we find that the

action against appellants commenced on August 5, 2021—the date the motion for leave to

amend was filed with a copy of the proposed amended complaint attached—because the

trial court orally granted the motion for leave to amend on August 11, 2021. Therefore,

when the attachment orders were issued on August 11, 2021 by the trial court manually

signing the orders at the conclusion of the ex parte hearing, the action against appellants

had commenced as required by R.C. 2715.01(A).

        b. Affidavit Submitted in Support of Motion

        {¶ 18} Next, we turn to appellants' contention that the affidavit submitted in support

of the motion for prejudgment attachment was deficient because it was based solely upon

information and belief rather than on personal knowledge. This contention has no merit.

        {¶ 19} As set forth above, R.C. 2715.03 provides that a motion for prejudgment

attachment "shall include an affidavit on behalf of the plaintiff" setting forth the

information designated in R.C. 2715.03(A) through (E). The statute contains no language

evincing a requirement that the affidavit be premised on "personal knowledge."

Furthermore, the language of three of the sections overtly belies any requirement that the

information set forth be based on personal knowledge. Specifically, R.C. 2715.03(C)

requires that the affidavit contain "[a] description of the property sought and its

approximate value, if known"; R.C. 2715.03(D) requires that the affidavit contain "[t]o the

best of the plaintiff's knowledge, the location of the property"; and R.C. 2715.03(E) requires



5 This court has not previously spoken directly on this issue, although it was briefly touched upon in Meeker
v. American Torque Rod of Ohio Inc., 79 Ohio App.3d 514 (10th Dist.1992). In Meeker, a former employee
amended his complaint against his former employer alleging work-related chemical exposure to add product
liability claims against the manufacturers of the chemicals. We analyzed the application of the discovery rule
for purposes of determining the date the statute of limitations began to run. Via footnote, we mentioned that,
although the plaintiff had "filed his motion for leave to amend on August 4, [he] did not file his amended
complaint until August 8," that is, the day the trial court granted leave to amend the complaint. Id. at 520
fn.2. It is not clear from our decision, however, whether the plaintiff had attached his amended complaint as
an exhibit to his motion for leave, and we did not engage in an analysis of that question. Id. at 515-16.
Nos. 21AP-443, 21AP-444, and 21AP-445                                                                      14

that the affidavit contain "[t]o the best of the plaintiff's knowledge, after reasonable

investigation, the use to which the defendant has put the property and that the property is

not exempt from attachment or execution." (Emphasis added.) There is no material

difference between an affidavit premised on "information and belief" and an affidavit

premised on "the best of plaintiff's knowledge," which is what is required by the statute.

Thus, simply put, the plain language of the statute makes clear there is no requirement that

the affidavit submitted in support of a motion for prejudgment attachment be based on

personal knowledge.

        {¶ 20} In addition, although this court has not addressed this issue as it pertains to

the current version of Ohio's prejudgment attachment statute,6 other courts in Ohio that

have addressed it have found that an affidavit submitted in support of prejudgment

attachment need not be based on personal knowledge. See Johnson & Hardin Co. v. DME

Ltd., 103 Ohio App.3d 377, 388 (12th Dist.1995) (finding no error in denying a motion to

vacate an attachment order supported by an affidavit based on affiant's statement that the

information submitted was "[t]o the best of [affiant's] knowledge and belief"); Kalmbach

Feeds, Inc. v. Lust, 36 Ohio App.3d 186, 191 (3d Dist.1987) (affirming the trial court's ex

parte prejudgment attachment order despite that "the affidavit sets forth the affiant's belief,

as opposed to an affirmative representation" because the affidavit included sufficient facts

upon which the affiant based his belief).

        {¶ 21} We agree with these authorities on this point and based on the foregoing

discussion and the clear language of R.C. 2715.03 itself, we reject appellants' argument that




6The previous version of R.C. Chapter 2715 was held to be unconstitutional by the Supreme Court of Ohio in
Peebles v. Clement, 63 Ohio St.2d 314 (1980), for failing to comply with due process because the attachment
process under the previous version did not require judicial supervision. Id. at paragraph two of the syllabus.
After Peebles was decided, R.C. Chapter 2715 was amended to comply with the requirements of due process.
Nos. 21AP-443, 21AP-444, and 21AP-445                                                         15

the affidavit submitted by the State in this case was deficient merely because it was based

on information and belief.

       c. Posting of Bond

       {¶ 22} Finally, appellants' contention that the attachment orders are void because

the State failed to post a bond with the court as required by R.C. 2715.044 is entirely without

merit. This is so because pursuant to R.C. 109.19, "[n]o undertaking or security is required

on behalf of the state or an officer thereof, in the prosecution or defense of any action, writ,

or proceeding." An " '[u]ndertaking' includes a bond." R.C. 1.02(E). Thus, no bond was

required to be posted in this case.

       d. Irreparable Injury Under R.C. 2715.045

       {¶ 23} Notwithstanding the foregoing discussion, we agree with appellants that the

trial court abused its discretion, and therefore erred, in issuing the ex parte attachment

orders and garnishment orders, and further erred when it denied appellants' motion to

vacate the attachment orders and related garnishment orders.             More specifically, as

explained below, we find the trial court failed to engage in a sound reasoning process in

reaching its conclusion that the State would suffer irreparable injury if the attachment

orders were delayed until appellants had been given the opportunity for a hearing, and the

trial court further erred in denying appellants' motion to vacate the orders because the State

failed to provide sufficient evidence to meet the requirements of R.C. 2715.045.

       {¶ 24} As set forth above, an ex parte order for prejudgment attachment may be

issued only "if the court finds that there is probable cause to support the motion and that

the plaintiff that filed the motion for attachment will suffer irreparable injury if the order is

delayed until the defendant against whom the motion has been filed has been given the

opportunity for a hearing." R.C. 2715.045(A). In turn, "[a] finding by the court that the

plaintiff will suffer irreparable injury may be made only if the court finds the existence of
Nos. 21AP-443, 21AP-444, and 21AP-445                                                     16

either * * * (1) present danger that the property will be immediately disposed of, concealed,

or placed beyond the jurisdiction of the court" or (2) that "[t]he value of the property will

be impaired substantially if the issuance of an order of attachment is delayed." R.C.

2715.045(B)(1) and (2). The term "probable cause to support the motion" as used in R.C.

2715.045(A) "means that it is likely that a plaintiff who files a motion for attachment

pursuant to section 2715.03 of the Revised Code will obtain judgment against the defendant

against whom the motion was filed that entitles the plaintiff to a money judgment that can

be satisfied out of the property that is the subject of the motion." R.C. 2715.011(A).

       {¶ 25} In this case, the order granting the State's ex parte motion for prejudgment

attachment provided, in its entirety, as follows:

              Plaintiff's motion for attachment was considered ex-parte at
              3:00 p.m. on Wednesday, August 11, 2021. For the reasons in
              Plaintiff's motion, the motion is sustained. Plaintiff shall
              submit orders for attachment of the various property, other
              than personal earnings, of Defendants.

(Aug. 12, 2021 Attachment Order No. 1 at 1.)

       {¶ 26} In its ex parte motion for prejudgment attachment, the State asserted that

prejudgment attachment was appropriate for three independent reasons: (1) the

obligations of appellants being pursued by the State arise from criminal conduct; (2) "after

the FBI raid, Randazzo simply gave away a house worth over $500,000"; and (3) Randazzo

had sold four other parcels of real estate worth 4.8 million dollars, "with the purpose of

placing it beyond the reach of creditors." (Aug. 12, 2021 Ex-Parte Mot. for Prejudgment

Attachment at 5.) The State further asserted the motion should be granted ex parte because

the combination of "Randazzo's criminal conduct, giving away of a house, and liquidating

nearly $5 million of real estate, means that 'there is present danger that the property will

be immediately disposed of, concealed, or placed beyond the jurisdiction of the court,' " so

as to meet the requirement set forth in R.C. 2715.045(B)(1). Id. Finally, the State argued
Nos. 21AP-443, 21AP-444, and 21AP-445                                                        17

that the proceeds of the real estate transactions had been transferred to a brokerage account

and "[t]hat money can be wired anywhere in the world on a moment's notice to avoid

attachment if this Court were to afford him with notice" and/or "could immediately be

wired or transferred to accounts of third parties, such as Randazzo's wife, her trust account,

or to his son (to whom Randazzo already transferred a house)." Id. at 6. In support of the

motion, the State submitted the affidavit of Charles M. Miller, who attested that "[t]hese

transfers and sales are all being done to shield [Randazzo's] $4.3 million of criminal

proceeds and his other assets from collection on the debt to the State of Ohio for being a

corrupt public official" and that "I believe the above facts justify attachment, pursuant to at

least one ground contained in R.C. 2715.01, which I have reviewed." (Miller Aff. at ¶ 9

and10.)

       {¶ 27} The transcript of the ex parte hearing on the State's motion indicates the

hearing spanned 12 minutes. At the hearing, counsel for the State made essentially the

same arguments it had presented in its motion, but additionally argued that Randazzo had

specifically engaged in at least one fraudulent transfer. The following exchange between

counsel for the State and the trial court occurred:

              THE COURT: Is the State of Ohio alleging that Mr. Randazzo
              has conveyed certain property fraudulently or illegally? Is that
              the concern, I guess, from the State?

              MR. MILLER: Yes, Your Honor. There are three concerns with
              respect to this. And one is that, specifically, that property is
              1788 West 3rd Avenue in Columbus. In February of this year,
              he transferred that - - and his wife transferred that - - to their
              son without value paid up for that.

(Aug. 11, 2021 Tr. at 4-5.) Counsel for the State also noted that there had been a very recent

("just last week") recording of documents evincing a "transfer on death" of a certain

property to "a trust in the name of his wife, as well as a trust in the name of himself." Id. at

5. The State further argued "that it's important to do this ex parte to prevent fraudulent
Nos. 21AP-443, 21AP-444, and 21AP-445                                                      18

transfers from occurring prior to a hearing." Id. at 7. The trial court then confirmed with

counsel for the State it's understanding that Randazzo had not been indicted with the other

codefendants as of the date of the hearing. Id. The State then reiterated its request that an

order permitting it to attach the accounts in which the proceeds of the real estate sales were

deposited be granted. Id. at 8-9. Finally, the State requested that the Court grant its motion

for leave to file a second amended complaint that was previously filed. Id. at 10.

       {¶ 28} In granting the State's ex parte motion for prejudgment attachment, the trial

court stated as follows:

                I have considered the motion for prejudgment attachment filed
                in this case - - or submitted in this case. I've also considered
                the affidavit of Charles Miller and the accompanying exhibits
                attached to that affidavit.

                I do find that there's probable cause to support the motion for
                prejudgment attachment. I find that the State of Ohio will
                suffer irreparable injury if the order is delayed. I find that there
                is a present danger that the property will be immediately
                disposed of, concealed, or placed beyond the jurisdiction of the
                Court. I find that the value of the property will be impaired
                substantially if the order is not issued or if the order is delayed.

                I am going to grant the request for prejudgment attachment of
                the property. I do find, as I have previously found relating to
                this case, that there is a likelihood of success, at least at this
                stage. There is a likelihood of success on the merits.

Id. at 10-11.

       {¶ 29} The trial court concluded by granting the motion for leave to file a second

amended complaint, stating it would "permit the Attorney General's Office to file an

amended complaint naming Mr. Randazzo as a named defendant in the hearings or in the

cases that are scheduled in 20-6281 and 20-7386, and allow him to be added as a party in

that case, as well." Id. at 11.

       {¶ 30} A review of the transcript as set forth above shows that the trial court's

consideration of the grounds required to find "irreparable injury" under R.C. 2715.045 was
Nos. 21AP-443, 21AP-444, and 21AP-445                                                       19

cursory at best and the court provided no real explanation for its ultimate findings.

Essentially, the trial court merely provided a recitation of the statute. As pointed out by

appellants in their brief, the property the State sought to attach consisted of funds and

securities held in various accounts. (Miller Aff. at ¶ 11-17.) The State provided no evidence

that would have permitted the trial court to find that the value of this property would be

"impaired substantially if the issuance of an order of attachment is delayed" as the basis

provided for in R.C. 2715.045(B)(2), and neither the hearing transcript nor the order issued

by the trial court indicates the trial court engaged in a sound reasoning process in reaching

its conclusion.   Indeed, the State did not even argue that the ground of "impaired

substantially" applied in this case. Thus, there was no basis for finding irreparable injury

under this prong and the trial court abused its discretion in making this finding.

       {¶ 31} Likewise, there was no evidence that would have permitted the trial court to

find irreparable injury predicated on a "present danger" that the property sought to be

attached would be immediately disposed of, concealed, or placed beyond the jurisdiction of

the court under R.C. 2715.045(B)(1). Although the State contended in its ex parte motion

for prejudgment attachment "[t]hat money can be wired anywhere in the world on a

moment's notice to avoid attachment if this Court were to afford him with notice" and/or

"could immediately be wired or transferred to accounts of third parties, such as Randazzo's

wife, her trust account, or to his son (to whom Randazzo already transferred a house)", the

State did not provide any actual evidence that this was about to or likely to happen. (Aug. 12,

2021 Ex-Parte Motion for Prejudgment Attachment at 6.) Although the affidavit provided

in support of the ex parte motion includes a statement that "[a]fter reasonable

investigation, Affiant believes Randazzo will transfer, dispose of, assign, or conceal funds

contained in the above referenced accounts for the purpose of transferring and/or hiding

assets from creditors including the State of Ohio" no explanation for the basis of this belief
Nos. 21AP-443, 21AP-444, and 21AP-445                                                                   20

is provided, nor are any details of the investigation provided. (Miller Aff. at ¶ 16.) We find

that in the context of an ex parte prejudgment proceeding, more than this is required.

          {¶ 32} Moreover, this same contention could be made in any civil case in which the

plaintiff is seeking money damages. Any funds a given defendant might have deposited in

banks, brokerage accounts, etc., would always be subject to being "wired anywhere in the

world on a moment's notice" and/or "wired or transferred to accounts of third parties"

during the pendency of the litigation.7 As the statutory scheme makes clear, obtaining

prejudgment attachment—particularly obtaining prejudgment attachment via an ex parte

proceeding—demands a higher threshold than a mere possibility that funds could be

inappropriately diverted. See Zeeb Holdings, 552 F.Supp.3d at 711.

          {¶ 33} Furthermore, although Miller attested in his affidavit that "[t]hese transfers

and sales are being done to shield [Randazzo's] $4.3 million of criminal proceeds and his

other assets from collection on the debt of the State of Ohio for being a corrupt public

official" at the time the real estate sales/transfers occurred the State had not asserted any

claim8 against the appellants. (Miller Aff. at ¶ 9.) The State did not provide the trial court

with any explanation for how appellants could have been conducting the transfers in order

to shield the proceeds from collection by the State on a claim that did not even exist at the

time the transfers took place, yet the trial court found the "present danger" prong had been

met based on Miller's affidavit. Although the record shows that the State submitted a

supplemental affidavit of Miller in opposing appellants' motion to vacate the attachment

orders, this supplemental affidavit was neither before nor considered by the trial court

when it granted the motion for prejudgment attachment at the ex parte hearing on



7 In the instances where such transfers are alleged to have occurred, plaintiffs may avail themselves of the
remedies provided for under the fraudulent conveyance statutes as set forth in R.C. Chapter 1336.

8   Nor had Randazzo been indicted by the federal authorities for any alleged crime.
Nos. 21AP-443, 21AP-444, and 21AP-445                                                      21

August 11, 2021 and therefore cannot be properly relied upon to support the issuance of the

attachment orders after the fact.

       {¶ 34} Therefore, based on the foregoing, we find the trial court abused its discretion

in issuing the attachment orders and further erred in denying appellants' motion to vacate

those orders.

       e. Garnishment Orders

       {¶ 35} As noted previously, appellant also argues that the garnishment orders were

improperly issued and must be vacated, and we agree. First, because the attachment orders

were improperly issued, it is axiomatic that the garnishment orders upon which they are

based are also defective.

       {¶ 36} Moreover, despite the fact that it is undisputed there had been no judgment

entered against appellants at the time the garnishment orders were entered in these cases,

the State utterly failed to comply with the requirements of R.C. 2715.091 governing

prejudgment garnishments proceedings. Specifically, the State failed to instruct the levying

officer to "attempt[] to get possession of [the] property[,]" and if unsuccessful, to "leave

with the person a copy of the order of attachment, with a written notice that he appear in

court and answer, as provided in section 2715.29 of the Revised Code." R.C. 2715.0919(A);

DaimlerChrysler Servs. v. Provident Bank, N.D. Ohio No. 3:02 CV 7235, 2003 U.S. Dist.

LEXIS 16596, *2-3 (Sept. 12, 2003 (concluding that a bank's prejudgment attachment was

defective for having failed to satisfy the requirements of R.C. 2715.091 and then having

successfully urged the state court to deny the due process benefits that the statute

protected). In addition, the State failed to have the garnishee ordered "to appear and * * *

answer all questions put to him touching property of every description, and credits of the

defendant in his possession or under his control." R.C. 2715.29. Indeed, it is only after
Nos. 21AP-443, 21AP-444, and 21AP-445                                                     22

"examination of the garnishee" may the court "order the delivery of [the] property * * * into

court." R.C. 2715.32.

       {¶ 37} Instead of following the requisite proceedings for obtaining prejudgment

garnishment orders, the State obtained post judgment garnishment orders under R.C.

Chapter 2716 by submitting affidavits signed by its counsel that asserted that the State was

a "Judgment Creditor" and had recovered or certified a judgment in the Court of Common

Pleas. See, e.g., Aug. 17, 2021 Order and Notice of Garnishment of Property Other Than

Personal Earnings and Answer of Garnishee, Aff. Although the State asserts that "the clerk

of courts required" the post-judgment garnishment forms submitted by the State and that

using these forms "certainly didn't harm Appellants," (see Brief of Appellee State of Ohio at

28-29), we find this explanation for use of the incorrect procedure and forms woefully

insufficient.

       {¶ 38} Furthermore, the State provides no explanation for why it stated on the

garnishment form that it had obtained a judgment against appellants in the amount of $8

million dollars. As noted above, the State had not—and still has not—obtained any

judgment against appellants, and the State fails to adequately explain where this $8 million

figure was obtained and why it asserted in the form's affidavit it had a judgment against

appellants when it clearly had obtained no such judgment.

       {¶ 39} In short, based on the foregoing deficiencies, the trial court committed

reversible error in approving and ordering the post judgment garnishments prior to the

entry of a judgment against appellants.

       {¶ 40} Notwithstanding our findings that the trial court abused its discretion in

issuing the attachment orders and therefore erred in issuing same, further erred in denying

appellants' motion to vacate those orders, and erred in approving and issuing the post

judgment garnishment orders, we wish to make clear that our ruling concerns only the
Nos. 21AP-443, 21AP-444, and 21AP-445                                                     23

narrow procedural matters implicated in the within appeal and in no way reflects any

opinion on the underlying merits of this case.

       {¶ 41} Accordingly, for all the foregoing reasons, we sustain all three assignments of

error. We hereby reverse and vacate the trial court's August 12, 2021 Order Granting

Plaintiff's Ex-Parte Motion for Prejudgment Attachment of Property Other than Personal

Earnings; the trial court's August 12, 2021 Order Granting Plaintiff's Ex-Parte Motion for

Prejudgment Attachment of Accounts of Property Other than Personal Earnings; and the

trial court's August 23, 2021 Order denying Defendants' Motion to Vacate the Attachment

Orders and the related garnishment orders.

                                                  Judgment reversed and orders vacated.


                            KLATT and MENTEL, JJ., concur.